DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In the reply filed 2/26/21, Applicant has amended independent claims 1 and 10.  In response to Applicant’s amendment and associated arguments (see pp. 8-10), the rejection of claims 1-16 has been reconsidered and is withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
While Aziz et al. disclose a clock data recovery circuit where a selector outputs either a second digital signal or a third digital signal as a first digital signal based on a selection signal (PDSEL), Aziz discloses that PDSEL is generated based on the application being either more sensitive to CDR dynamic performance than final sample phase accuracy, or less sensitive to CDR dynamic performance, but requiring better optimal final sample phase (see ¶¶ [0038]-[0039]), and does not disclose that the selection signal is based on “a channel evaluating circuit configured to analyze the second digital signal and generate [the] selection signal according to the characteristic of the second digital signal,” as recited in claim 1 and similarly in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/13/2021